Case 4:19-cv-02641 Doeument1 Filed on 07/17/19 in TXSD Page 1of 15

PrOPTION POR WRIT OE HABEAS CORPHS: 28 USC 82244 (law FFG)

ADOPTED PY ALL EEDERAL COLRUS IN TEXAS United States Courts

Southern District of Texas
ILED

IN THE UNITED STATES DISTRICT COURT JUL 1.7 2099
FOR THE Seethecn DISTRICT OF TEXAGY Bradley Clerk of Cout

_Howston._____ DIVISION

PETITION FOR A WRIT OF HABEAS CORPUS BY
‘A PERSON IN STATE CUSTODY

Nathan fee Wenzel | FOSS. Ellis Anit
PETITIONER CURRENT PLACE OF CONFINEMENT

(Full- name of Petitioner)

 

 

 

VS. LO?S BOO

| “PRISONER ID NUMBER
Brian Collier, Exec. Dir. | |
RESPONDENT TOC.T. | CASE NUMBER

(Name of TDCI Director, Warden, Jailor, or (Supplied by the District Court Clerk)

authorized person having custody of Petitioner)

-. INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penaliy of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2, Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4. ‘Ifyou do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send ina certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. Jf you are in an institution other than TDCJ-CID, you must send in a certificate
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. HW you have access or have had access to enough funds fo pay the
fi ling fee, then you must pay the filing fee.
Case 4:19-cv-02641 Document 1. Filed on 07/17/19 in TXSD Page 2 of 15

Only judgments entered by one court may be challenged ina single petition. A separate petition
must be Mled lo challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts (hat support cach ground for relief in this

pelition.

7. Mail the completed petition and one copy to the U.S. District Clerk. The “Venue List” in your
unit law library lists all of che federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

Fail ure to notify the court of your change of address could result in the dismissal of your case. °

PETITION
What are you challenging? (Check all that apply)

Cl] A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation. |

OV A parole revocation proceeding.

a A disciplinary proceeding.
Other:

(Answer Questions 1-4, 13-14 & 20-25)
(Answer Questions 1-4, 15-19 & 20-25)
(Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4: .

Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are —
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)

Failure to follow this instruction may result in a delay i in processing your case.

 

 

 

Name and location of the court (distr ict and county) thal entered the judgment of conviction and
sentence that you are presently serving or that is under attack:

Tu the 258 the Dirsteied Couct of
Polk County , Texas

2. Date of judgment of conviction: Ja 4 } 3, 2a] ic

1.

 

 

Length of sentence: Vi Years
J

Go

4. Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
to challenge m this habeas action: C CLUS € 2. 2.46 ZE

Incident Ma. {TRU IZIP7TT5ELOAOO I
Case 4:19-cv-02641 Document1 Filed on 07/17/19 in TXSD Page 3 of 15

Judgment of Conviction or Scutence, Probation or Deferred-Adjudication Probation:

S.

9.

10.

11.

“corpus that you may have filed. [1 Yes

Nature of proceeding:

What was your plea? (Check one) 1 Not Guilty CI Guilly CT Nolo Contendere

Kind of trial: (Check one) 1 Jury C4 Judge Only

Did you testify af trial? LI Yes LI No
Fives LINo

Did you appeal the judgment of conviction?
If you did appeal, in what appellate court did you file your direct appeal? _

Cause Number (if known):

 

What was the result of your direct appeal (affirmed, modified or reversed)?

 

What was the date of that decision?
If you filed a petition for discretionary review after the decision of the court of appeals, answer

the following:

 

Grounds raised:

Result:

 

Cause Number (if known): __-

 

Date of result:

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the

following:

 

Result:

 

Date of result:

Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas

TI No

If your answer to 10 is “Yes,” give the following information:

 

Name of court:

 

 

Cause number (if known):
12.

Case 4:19-cv-02641 Document 1 Filed on 07/17/19 in TXSD Page 4 of 15

Date Gnonth, day and year) you Gled the petition, appleation er motion as shown by a fle

stamped dale from the particular court:

G TO u a ds ra i sed: pe meee ae mm nae yan mea ae mt many tent, eee eaten anemia teste

Dateoffinaldecision:

 

What was the decision?

 

Name of court that issued the final decision:

- As to any second petition, application or motion, give. the same information:

 

 

Name of court:

 

Nature of proceed ing:

 

Cause number (if known):

Date (month, day and year) you filed the petition, application or motion as shown by a file-

stamped date from the particular court:

 

Grounds raised:

 

 

Date of final decision:

 

What was the decision?

 

Name of court that issued the final decision:

If you have filed more than two. petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after. you finish serving the sentence you are attacking
in this petition? -- UYes | L1No

{a) If your answer is “Yes,” give the name and jocation of the court that imposed the sentence

to be served in the future:

 

(b) Give the date and length of the sentence to be served in the future:

 
Case 4:19cv-02641 Document 1 Filed on 07/17/19 in TXSD Page 5 of 15 >
(tc) Have you Aled, or do you intend to file, any petidion alfacking the judement for the

[}Y¥es LINo

senfence you must serve in the fubure?

Parole Revocation:

13. Date and location of your parole revocation:

Have you filed any petitions, applications or motions in any slate or federal court challenging

i4.
your parole revocation? [}¥es  LINo

If your answer is “Yes,” complete Question 14 above regarding your parole revocation.

Disciplinary Proceedings:

15. ‘For your IanO was t
[1 Yes No

here a finding that you used or exhibited a deadly weapon?

16. — Are you eligible for release on mandatory supervision? Wes [C1 No

Name and location of the TOCJ Unit where you were found guilty of the disciplinary violation:

" Ellis Unit (697 FM 420 Huntsville , Tx- 77343
29/1 99207 £66 |

Disciplinary case number:

 

What was the nature of the disciplinary charge against you? Th reat
18. Date you were found guilty of the disciplinary violation: Ne. YU / , 2914
7. ¢

fs No

_ Ifyour answer is “Yes,” provide the exact number of previously earned good-time days that were _
forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:
Day Ss
Identify all other punishment imposed, including the length of any punishment, if applicable, and

any changes in custody status:

Did you lose previously earned good-time days?

4S a4 5 Recreation Restr! ction

en Cag s Compri s$Ary Restriction.
Reduction jn cusody GC2tGY4 aud SH te une |

u appeal the finding of guilty through the prison or TDCI grievance procedure?

19. Did
[Ces CI No

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result: Ae Ervo iS No fur + her Aetiou Warranted
Case 4:19-cv-02641 Document 1 Filed on 07/17/19 in TXSD Page 6 of 15.

Date of Result: Mag 14 Agi - -Denjed _
Step2 Result: No Errors do Fus-ther Action. Warranted

pacorkeut: May 21,2019 - Denied.

Ail petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treatics of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-

court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional gr ounds

at a later date.

A. GROUND ONE: Pro lected Liberte Luderest

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
By Faking Ls Das4 5 Gacd Time aud ,
dropping. LOA, Flure corning class fre.
SAT- Ff t2 Lhe | it chang od (a4 Movdotery
SU peri $1atr Aelease Gade Prous Aocil té,  27I2(
fo Tune. 12, Lo 2 | 2 rigutls aud 2 days)

GROUND TWO: Neg igeut- Lunuee A gation

 

- Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Z wes new te the Umit at Hine ot of Rage.
| Br didat peo (ly Eien Orig Ones | Nginw s te
Claim witness to jneldout. pet | PB ircideat
aud Waray clalar WEL javes tt ated ~ Tho re ASS

OO wcole. Claygel fal ll of jet le uno wy b | verity
Hot LZ Aik not threaten” OPP IRN a

6
Case 4:19-cv-02641 Document1 Filed on 07/17/19 in TXSD Page 7 of 15

GROUND THREE: Prejudi feed Heat, wg ofhicer
(Choegl (ng.. OP fice head. Auciing hea nq).

C".

 

 

 

Supporting facts (Do nol argue or cite law. Just state the specific facts that support your claim.):
Euen atter charg i109. ofhcer CA Hopkin. 5

 

De thotivcg Iagt clen w dihoa Sok Fneenoue
Upon her arrival DH £$CCUAR thro Z Hereadene{

her, whore fla dldut. (Shows hor lack of lndegrity\
crounprour: Cruel gud Unusual Pectuish rout

Ong Reta (postion

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Lu choral 4a Ofc e p's QW Sdodewend she
fags DL uses S begging hey fo w3e dhe restr,
pad tho would ot | let wy Sha eal gh. Aidit

Core auf ahen She Pend gut Z was not
garg to 92 fA trouble. Sls pode OY the Threat

Relief sought in this petition: Z ple not- gel! ty because Z
OMA not gud [tu of this pcos atior. Z woul
dike His case ty be ouerturned on Zhe
Qe Jue custody level, One] trusty Class
oud Mra g2ok Hine of IS Any £ losd- to be
pestered . Aud foy- flrs CoS te be. Cxpunged
trou Ane 4 peeerd . Aud fo not eat Eee _
further retalietien 2

 

D.

21.
Case 4:19-cv-02641 Document1 Filed on 07/17/19 in TXSD Page 8 of 15

Have you previously filed a federal habeas petiuion attacking the same conviction, parole

 

 

 

 

 

 

 

7)
revocation or disciplinary proceeding (hat you are aflacking in this petition? [yes 0
If your answer is “Yes,” give the date on which each petifion was filed and the federal court in
which it was filed. Also slate whether the petition was (a) dismissed without prejudice, (b)
dismussed with prejudice, or (c) denied.
lf you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? “[1¥es No

23. Are gity of the grounds listed in question 20 above presented for the first time in this petition?

Yes C1 No
If your answer is “Yes,” state briefly what grounds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.
T hex ProfecfeG Uberdy Ludi res f _
Decaunse LZ Aidit Abo | LZ Loa This
9 potnd dor appeal ©

24. Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
state or federal, for the judgment you are challenging? [J Yes Oo
If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding i is pending, and the
date each proceeding was filed.

25. Give the name and address, if you know, of each attorney who represented you in the following

stages of the judgment you are challenging:

 

(a) At preliminary hearing:

 

(b) At arraignment and plea:

 

(c) At trial:

 

(d)  ‘Atsentencing:

 

©) On appeal:

 

(f) In any post-conviction proceeding:
»

Case 4:19-cv-02641 Document 1 Filed on 07/17/19 in TXSD Page 9 of 15

(2) On appeal from any ruling apainst you i a post-convichion procecding:

Pn

Timeliness of Petition:

If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 ULS.C. §

2244(d) does not bar your petition. | ,

20,

 

 

 

 

 

 

the Antiterrorism and Effective Death Penalty Act of 1996(“AEDPA”), as contained in 28 U. S.C. § 2244(d),
provides in part that:

G) A one-year period of limitation shalt apply to an application for a writ of habeas corpus by a.person In
custody pursuant to the judgment ofa State court. The limitation period shall run from the latest of -

(A) - the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date. on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, ifthe applicant was prevented from

filing by such Stale action;

(C) the date on which ithe constitulional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(3B). the.date on which the factual predicate of the claim or claims presented-could have been
discovered through the exercise of due diligence.

The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of

limitation under this subsection.
+

Case 4:19-cv-02641 Document 1 Filed on 07/17/19 in TXSD Page 10 of 15

Wherefore, peUuoner prays that fhe Court grant him the relief lo which he may be entitled.

Signalure of Alorncy (iFany)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

July ; lS Ad 14 (month, day, year).

 

Executed (signed) on 77 iS 4 (date).

Nothrar, uo Wenged

Signature of Petitioner (required) ”

Petitioner’s current address: E| | is Un i. L647 FME&3EP

 

 

Huutsville Tx. 773¢2

—10-—
Case 4:19-cv-02641 Document 1 Filed on 07/17/19 in TXSD Pag@ S1dN 3019

 

(4 (AeRe lio B OFFICE USE ONLY

Texas Department of Criminal Justice | Grievance #: HOO { OSH

UGI Recd Date:
STEP 2 OFFENDER ~ MAY 3 7018

HQ Recd Date:

GRIEVANCE FORM | pate Due: OG ~2 |
Offender Name: A athaa i} eure TDCI #27 7S 2 | Grievance Code: C ! )

 

 

 

Unit: El | f $ Housing Assignment: Be-e-t I Investigator ID#: Do)
Unit where incident cccurred: © / { 18 oo Extension Date: :

 

 

 

 

 

You must attach the completed Step 1 Grievance that has been signed by the Warden for your Step 2 appeal to be

_ accepted. You may not appeal to Step 2 with a Step 1 that has been returned unprocessed. Q

 

~ Give reason for appeal (Be Specific. fam dissatisfied with the response at Step | because...

There | CSRS Tok sat biced ut ovdiace Te Pra

me guilty - A+ SOS ouly OLF ce Ha ypbiie.s ward. LF
gos” Were te f€rvitu foape oPbter Hopkii.s [red OM
‘dnp. yl har asked if sha alerdet $4 t: ean gts
trot Z had Hartoler cel her C2 Hopkins tated
fiat cle bad bufect said frof Z treadened
hg. Aird Aan Set Suu gare Le stinorsey
fle sdadrol dlad CO. Kopi. “Led wot fold bor
thar Z tah shrraterch her auf frat had
wot fublicafed at all flat tlhe felt frreattued,
Thad js ow he ght fare. And Jf yer cal
jug whole Chapt in fo ksWfe of elfhcr
nwyne gt~ CO Mapkies beloalf Arno Story woeulA
be Ag sane. That Z URS PEGI 3 Co Hgolte 5
fo pleas led- nme use My gst eet Z lod’
alpead, wesead tury selh tuo fetlet (a
Clapel. CY. #koplid’s 125 bheiig Gindichyee aad
utprakessiaral gad won, LZ athed fo~ Satide ge
aver her beak shy kecanse bifle~acid hoyle -
Tha dope proves fle 1eh auch ZL contd ca tl
fhe at ole. Chapel whoa affenbleM SErUICeS OK

J-128 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

 

Appendix G
‘Case 4:19-cv-02641 Document1 Filed on 07/17/19 in TXSD Page 12 of 15

U-28-19 EM And nobodg ill lel go LZ ad
(utalenea OTF Ca Heaokii's - Aheg vill Lell GK
L was: begga da 42 ts duilet. Aub CO. Aealbsia>
laying 19 6 she hidxt care PZ bod ge fe
toilet. Lan cot gzlty, pf this oPteese -

Offender Signature: dh) ett, ALKA 20 22 FO? pate: F =e! — (¢

Grievance Response:

 

Disciplinary. Cases 420190207666 anda all related d investigative documentation has been a
reviewed. The investigation finds that sufficient evidence was presented to support the 4.0 —
on ~~ Charge and finding of guilt.-All due process: requirements were satisfied and-the punishment... ---
_.imposed was within agency guidelines. No further action warranted by this office,

 

Signature Authority: Ss SRARNETT DOU. ott __ pate: S-Bi- > _

Returned because: ~ *Resubmit this form when corrections aremadeo °°" *= 0" | mr OFFICE USE ONLY ~~ 77 7}
Cte a laing: Initial Submission... «5 ~=_, CGO Initials:

PE OTE LL hart STEELE or

 

   

Lt Grievable’ time'period Has-expired:* PTD ectMA MNS EEN EET ME ET te Bani FT ee inet A Tyas UGI Reed

LJ 2. IMegible/Incomprehensible. * Date CGO Recd:

1 3 Originals not submitted. * (check one)___ Screened Improperly Submitted
Comments:

. . ’
[] 4. Inappropriate/Excessive attachments.* = - .... ~ | Date Rehimed to Offender

 

 

LJ. 5. Malicious use.of vulgar, indecent, or physically threatening language.|. 2“ Submission . «CGO Initials:

C] 6. Inmappropriate* 2 ee, | Date UGTReed: —

 

    
 
 

os Comments: :

Date; es Offender: _
“3 Subniission "= “CGO Initials:
Date UGI Recd:':
: «(check one)__Screened, ____Improperly Submitted

  

 

 

Comments!.7. 2) 2 324cter"

 

wit Patotidess.| DateReturmed:to Offender:

 

 

 

 

    

ThA Beghay bys aks

1-i28 Back «(Revised | Tl 12010)

 
 

__ Appendix G. i”

 
c ocument 1 Filed on 07/17/19 in TXSD Page 13 of 15

   
  

 

whet Fe One of Criminal Justice OFFICE USE ONLY

vi AN fyna\ . wT Grievance #2 O[A i] p44
OFFENDER Date Received: a 2 MAY " 2018

Ay STEP 1 crivance ror ee gd
ct , bp ‘ ? AA Grievance Cede: NO

Wet “Lene
Offender Name: Mothe. a Ae aA TDC! # 207 SMe investigeter ID #200 \

 

 
 

 

     

 

 

 

- - 8 m4
Umit: E | | iS Housing Assignment: 2H A an an Extension Daie:
Unit where incident occurred: E } i S Date Retd te Offenders! i MAY 2g

 

 

You must try fo resolve your problem with 2 staff “me before you suet a fermal complaint. The only exception is when

 

 

  
  

appealing the results of a disciplinary hearing. i j ~_
-_ fe eat fs ra we pf
Whe did you taik to (name, title)? ; Ca oT r : Str & i pike WA wee: eGwvhen? S ~_* ! a
¥ ° of —— rn EDA -
What was their response? Te og Te [ad Me. & MM. ! [+ av AY ‘ ———
. . Ad ¢ paket oF, i . oe e A oy i c~ 4 cat oan gi 2
What action was taken? Lu s (a 2cr Lat Aa : Ly S Co Bey tao S f “2 al | , bt EAS if Sas. Tiped

 

Z,

 

State your grievance in the space provided. Please state who, what, when, where and the disciplinary case number if appropriate

 

. ‘ i = - Gd
ZL OU vrs. oe ee ea. [, inh The Cs Rad | “pole

- 4 . yf iw — Pr if. io, .
2OlFO290 7 £EE., Ze Lsd-$ Cie Yr pen £ Peer pte Ey wD

- ye a
mp OS he AA Pe

jh Sack oc Jeri
bem whos

r a“
Sy btn vlA_GE he 7

 

 

 

 

 

 

oF ef i bat: cc a
\ . i
Soe. (en -. c 4 Sips
— ~ -
rel fl 2 on Hg de fo bau oid : oR be. y ¢ ) fb. _ ot wt ate
¢ cS : -
bee ae f ~ C — x “+ Ef a 4 A ; Loe 3 bot Ee t J ea a i fo he L aA
FH ?

E Ta Hage She bed been. ft re. Zon feb. A ~ bth
LHe c* je ob MMS 2, OD wk ae 4 = be din fee {fi

 

 

Sle be mak Gee w +t (“Ag aie a a Shee. . &
Sag Siren oT Jlenes JF Ggen were Fo Add
lL ¥ fi g@aeBCe fe = Ly Arta L A. ii ! SF acd fg. for a= Bree of
I Ey~. He Ce Sf fc = 4 wolatA kh or rte Te tied. wha
oh Je Ber FILS ol at Wear; RA ars C le gar EE. Oo

2 ens = = — - - é 7}
“Fl 2 rE (e-E Lr Hon! be 7 lo ng FE Be. neg TS dts. Poel.

  

fe.

 

 

 

 

 

=> ee " / r-. ”
L. cha a woh ra ( a a ee, aaid * Ar & ae -— ASS AS
e ra i & on : I oy é ~, rf} i Q > a - | £ bo gf ee es e Pet Te wet A ‘ o
Po mae Cop ck tee fist S&S fom BAL Cea ff fT y “eae % btn RA GS te
a ; ~y - — ; :
oth AA a 7 Spi Moo wh GB iF ge lo Cok SO ghes Fie cad
if . ' jis :
Sle ea 9 notong fol dtny ‘SoG And, ow tel. jad te
7 ° “| 2 MAY AY
1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)

»

Appendix F
Case 4:19-cv- 02641 pe 1 med on 07/17/19 in TXSD Page 14 of 15

 

tia A ol _
7 7 a “ . a
[33 go FT fai kh. ot wat Clow in. Ang & F jf roa f_
; i j — j i: t 1 Sf ~~ § = s * * . ¥
mr Ole th bet Sle obi oho Rey bd hE ing aed

 

r L-. 4 .
; ‘ i - i ~ nn, 0 ft
fh GEO et Toe Sate yt fm dat. “Fe J g. OU “Lac he. a .

 

 

 

 

 

 

Shoe ee ined gh. ae mk, ok A bce [2.3 an cl & a Pint oh oF AE ba 5 ~ fan
by 2c peti Zz x bp. Alia. in POAT Li Za ae : S2@ che

Te. lof oes ee Qe B. a Coe ph ete tlre Ley gies
SX ad: SL A bo? be A 4 od tip hem Je $ Ch ye. Pei Bt
CGAL 9 Sat reine @ gw. Ker jrfeanidy
1S Ti Qu€ oP eu ora hea S been erxyer sid _

 

AS factxl try - 02 MAY 219

: 7
Action Requested te resolve your Complaint.

ey -_
to iC VOU ELT Sh / ip. Guilie, Yer d pact

te jglhow et Gull ba Alo Redslig tion.

= 7 f . ; Ce
Offender Signature: A Jak Ra AA, Lat Sef L. , MAY ‘BUEDate: 5 - ~ Pl = j

ake
ad weer oh Add

 

 

 

Grievance Response:

Major Disciplinary Case #20190207666 has been reviewed and no procedural errors were noted. It appears that
there was sufficient evidence to support a finding of guilt. The punishment imposed was within the established
guidelines; therefore, there i is no apparent reason to warrant overturning this case. No further action is warranted
by this office.

Asst. Warden
R, Jenkins

Signature Authority: wf ‘ | Date: §, jh ak ¢

‘Fyou are dissatisfied with the Step 1 response, j you may submit a Step 2 (7-128) to the Unit Grievance Investigator within 15 days from the date of the Step i response.
State the reason for appeal on the Step 2 Form.

 

 

Returned because: *Resubmit this form when the corrections are made.

 

Qn 1, Grievable time period has expired.

LJ} 2. Submission in excess of 1 every 7 days. * . : . OFFICE USE ONLY

a 3. Originals not submitted. * . : Initial Submission UGI Initials:
roo. idt L “ .
Grievance #:

 

cl 4, Inappropriate/Excessive attachments. * . ,
Screening Criteria Used:

Date Reed from Offender:

Date Returned to ‘Offender:

715. No documented attempt at informal resolution. *

 

16. No.requested relief is stated. * = - —- — — .
P17. Malicious use of vulgar, indecent, or physically threatening language. *

— — b OF Paysicaly ° 28¢ Submission UGI Initials:
i]8. The issue presented is not grievable.

119. Redundant, Refer to grievance #

Grievance #:

 

Screening Criteria Used:
rT . .
E | 10. Iegible/Incomprehensible. * Date Recd from Offender:

11. Inappropriate. * Date Returned to Offender:

UGI Printed Name/Signature: 3 Submission UGI Initials:

Grievance #:

 

Application of the screening eriieria for this grievance is not expected to adversely

sreeni iteri :
Affect the offender’s health. Screening Criteria Used

. Date Reed from Offender:
Medical Signature Authority: —_—— Date Returned to Offender:

 

 

 

1-127 Back (Revised 11-2010) , . ‘“
ppendix F
Nathan lee tJen 2e ("20 7S 2OP
Ellis Umer
Ke unt swille TS: 7L3B4IF

 

T he Uyited States District
Southey Door 2 Ors tire
Housten Divisieu

Po. Box 61010

Housten ,1exas 77208

 

Case 4:19-cv-02641 Document 1 Filed on 07/17/19 in TXSD Page 1
